Citation Nr: 1439815	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a heart disability.

2.  Entitlement to service connection for type 2 diabetes mellitus, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1971.  These matters are before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the RO reconsidered the Veteran's claim for service connection for a heart disability (ischemic heart disease) under Nehmer v. U.S. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989), but continued and confirmed their previous denial of this claim.  In June 2014, the Veteran was scheduled for a Board videoconference hearing; however, in April 2014, he submitted a statement cancelling this request.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

1.  An unappealed January 2007 Board decision denied the Veteran service connection for heart failure based essentially on a finding that the Veteran's current diagnosis of heart failure was unrelated to his service.

2.  Evidence received since the January 2007 Board decision indicates that the Veteran's heart disability may be related to his service; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating such claim.

3.  The Veteran is not shown to have served in Vietnam, or in the brown waters surrounding Vietnam.

4.  A heart disability was not manifested in service, or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service, to include due to exposure to herbicides therein.

5.  Type 2 diabetes mellitus was not manifested in service, or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service, to include due to exposure to herbicides therein.

6.  Emphysema was not manifested in service and is not shown to be related to the Veteran's service.

7.  Sleep apnea was not manifested in service and is not shown to be related to the Veteran's service.

8.  Vertigo was not manifested in service and is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a heart disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  Service connection for a heart disability is denied.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

3.  Service connection for type 2 diabetes mellitus is denied.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

4.  Service connection for emphysema is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

5.  Service connection for sleep apnea is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

6.  Service connection for vertigo is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in July 2009 and August 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeals were most recently readjudicated by the RO in the February 2014 supplemental statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post-service treatment records have been secured.  The RO arranged for general medical examinations in September 2009 and September 2011, but did not secure a medical opinion with respect to these claims.  The Board has considered whether such opinions are necessary.  Absent any competent (medical) evidence suggesting that the Veteran's heart disability, diabetes mellitus, emphysema, sleep apnea, and vertigo may be associated with his service, an examination to secure a medical nexus opinion is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

New and Material Evidence

A January 2007 Board decision denied the Veteran service connection for heart failure based essentially on a finding that the Veteran's current diagnosis of heart failure was unrelated to his service.  The Veteran was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following), and it has become final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Evidence received since the January 2007 Board decision includes statements from the Veteran that he has a heart disability due to exposure to herbicides while serving in Vietnam.  This evidence was not part of the record in 2007, and is new.  As it addresses whether the Veteran has a heart disability that may be presumptively related to service, it pertains to an unestablished fact necessary to substantiate the claim of service connection for a heart disability.  Consequently, particularly in light of the "low threshold" standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for a heart disability may be reopened.  De novo consideration of the claim is addressed below.

The Board has also considered whether there is any prejudice in proceeding with adjudication of this disability on the merits.  Here, the RO implicitly reopened the claim in the statement of the case and adjudicated the claim on the merits.  Further, the VCAA notification letters provided the Veteran with notice of the evidence needed to substantiate these claim on the merits.  As such, the Board finds that the RO provided notice of how to substantiate the claim and informed the Veteran in the adjudication documents of the specific reasons for the denial of this claim.  As such, the Board finds that there is no prejudice in adjudication of this claim as the RO has notified and informed the Veteran of the merits determination.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including diabetes mellitus and cardiovascular disease), may be service connected on a presumptive basis if manifested to a compensable degree within a prescribed period (one year for diabetes and cardiovascular disease) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

Heart Disability & Diabetes Mellitus

The Veteran contends that he has a heart disability (claimed as ischemic heart disease and heart failure) and diabetes mellitus due to being exposed to herbicides in service.

STRs are silent for complaints, treatment, or diagnoses related to the heart.  On February 1971 examination and on June 1971 separation examination, the Veteran's heart and endocrine system were normal on clinical evaluation and his sugar was negative.  On associated report of medical history at separation, the Veteran denied pain or pressure in his chest and palpation or pounding heart.

December 2002, January and October 2003, January and December 2004, and May, July, and December 2005 diabetes screens were negative.  

A December 2002 record noted an assessment of congestive heart failure.  A March 2003 private treatment record noted that the Veteran has had "multiple admissions with recurrent congestive heart failure secondary to long standing uncontrolled hypertension."  In October 2004, heart failure was noted.  Another record dated in October 2004 noted that there was no evidence of heart failure "at this time."  A January 2006 record noted that the Veteran was "crossing into" diabetes mellitus.  A January 2006 diabetes mellitus screen was negative.  A September 2006 record noted that the Veteran had an exacerbation of congestive heart failure, which was improved at discharge.  In October 2006, the assessment included congestive heart failure, type 2 diabetes mellitus, and obesity.  

In March 2007, the Veteran submitted a statement indicating that he was exposed to exhaust fumes, lead based paint, solvents, and other fumes.  An April 2007 record noted that the Veteran had non-insulin dependent diabetes mellitus.

A January 2008 record noted that the Veteran's type 2 diabetes mellitus was in fair control.  A September 2009 record noted that the Veteran had had non-insulin dependent diabetes mellitus for 5 years.  On September 2009 VA general medical examination, the examiner noted that the Veteran had chronic congestive heart failures with onset in 2002 and type 2 diabetes mellitus with onset after military service.  The examiner noted that diabetes appeared to have been diagnosed in 2007.  An October 2009 record noted that the Veteran has diabetes.  

In September 2010, the Veteran reported that in August 1969, he was transported to Da Nang Air Field in Vietnam and was on ground there until he was transported by a C2 cargo plane to the USS Ranger.  He further reported that while working on the USS Ranger, he had direct contact with aircraft that were used in the distribution of the herbicide Agent Orange, as well as contact with "Medivac helo's" that were evacuating wounded from areas that were well known to have been exposed to herbicides.

In December 2010, uncontrolled diabetes and a diagnosis of congestive heart failure were noted.  The Veteran denied any angina symptoms and indicated that his congestive heart failure is stable.  A January 2011 social work note indicated Axis III diagnoses of type 2 diabetes mellitus and congestive heart failure.  On September 2011 VA general medical examination, the examiner diagnosed type 2 diabetes mellitus and non-ischemic heart disease/cardiomyopathy.  A November 2011 anesthesiology note indicated that the Veteran had diabetes for 11 years.

In January 2012, the Veteran indicated that he was stationed on the USS Ranger and USS Oriskany and flew all over Vietnam and into Cambodia recusing pilots.

An April 2012 cardiology note indicated that the Veteran has a history of non-ischemic cardiomyopathy.  A February 2013 statement from a physician noted diagnoses of congestive heart failure, diabetes, and morbid obesity.  In August 2013, the assessment was severe congestive heart failure.

As noted above, the Veteran contends that he has a heart disability (claimed as ischemic heart disease and heart failure) and type 2 diabetes mellitus due to exposure to herbicides in service.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116;             38 C.F.R. § 3.307.  If such a Veteran contracts one of the following diseases associated with herbicide exposure, that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no evidence of such disease during the period of such service: Chloracne or other acneform disease consistent with chloracne; type 2 diabetes; non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.
 
Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R.             § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).
 
The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held (See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)) that the VA interpretation of the phrase "served in the Republic of Vietnam," which requires the physical presence of a Veteran within the land borders of Vietnam during service, is a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii). The United States Supreme Court, declined to review the case, and the decision of the Federal Circuit in Haas is now final.
 
Notwithstanding the foregoing, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.                38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

It is not in dispute that the Veteran has congestive heart failure and type 2 diabetes mellitus, as such disabilities have been diagnosed, including by VA since 2002 and 2006, respectively.  There is however no evidence that the Veteran has been diagnosed with ischemic heart disease.  Notably, the record shows that the Veteran has been diagnosed with non-ischemic heart disease/cardiomyopathy.  See September 2011 VA general medical examination.

Regardless, there is no medical evidence that the Veteran's diabetes and/or congestive heart failures/non-ischemic heart disease were manifested in service.  There is no mention of complaint, symptom or diagnosis of such diseases in the Veteran's STRs.  Notably, on service separation examination, the Veteran's heart and endocrine system were normal on clinical evaluation.  Likewise, there is no evidence that a heart disease or diabetes was manifested in the first year following the Veteran's discharge from service in June 1971 (nor is it so alleged).  In fact, on the Veteran's initial claim for service connection (filed in October 2003), he reported that his heart failure began no earlier than year 1999, over 20 years following his discharge from service.  Consequently, service connection for a heart disability and/or diabetes on the basis that such disease became manifest in service, and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

Furthermore, there is no medical evidence pertaining to either a heart disability or diabetes that includes an opinion somehow directly linking such disabilities to the Veteran's service.  The Veteran's theory of entitlement to service connection for a heart disability and diabetes appears to be strictly one of presumptive service connection under 38 U.S.C.A. § 1116 (i.e., based on a presumption of exposure to Agent Orange in Vietnam).  [While the presumptive provisions of 38 U.S.C.A. § 1116 have been extended to encompass other locations where herbicides are known to have been used (such as the demilitarized zone in Korea), there is no allegation of such other exposure to Agent Orange in the instant case.]

The Veteran claims that he was exposed to herbicides/Agent Orange while serving aboard the USS Ranger and USS Oriskany.  Specifically, he claims that in August 1969, he was transported to Da Nang Air Field in Vietnam and was on ground there until he was transported by a C2 cargo plane to the USS Ranger.  He further claims that while working on the USS Ranger, he had direct contact with aircraft that were used in the distribution of the herbicide Agent Orange, as well as contact with "Medivac helo's" that were evacuating wounded from areas that were well known to have been exposed to herbicides.

Service personnel records show that the Veteran served aboard the USS Ranger and USS Oriskany.  The USS Ranger's ship history indicates that it was in the official waters of Vietnam from November 1969 to December 1969 and from December 1969 to January 1970.

The Board notes that the Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal.  This award does not denote that the Veteran set foot in the Republic of Vietnam.  Service personnel records also do not denote that the Veteran set foot in the Republic of Vietnam.

A Personal Information Exchange System [PIES] response indicates that they were unable to determine whether the Veteran had in-country service in the Republic of Vietnam.  A Joint Services Records Research Center [JSRRC] response indicated that they have found "no evidence that indicates Navy or Coast Guard ships transported tactical herbicides form the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Further, JSRRC noted that they cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

The RO associated with the record a history of the USS Ranger, which noted it to be an aircraft carrier.  The RO indicated that due to its size as an aircraft carrier, it was too large to operate in inland waterways or dock along the coast of the Republic of Vietnam.  In November 2010, the RO sent the Veteran a letter requesting that he clarify his contentions regarding his service in Vietnam.  He did not immediately respond.  In April 2011, the RO issued a formal finding on a lack of information required to verify service in the Republic of Vietnam, or exposure to Agent Orange during military service.  In his January 2012 substantive appeal, the Veteran reported that he was in Vietnam from 1969 to 1971.  

Following a review of the evidence, the Board can find no objective support for the Veteran's account that any ship he served upon was in the brown waters of Vietnam (or that he served on land in Vietnam).  Evidence from PIES and JSRRC tend to disprove that the Veteran's contentions, and significantly, they do not corroborate his accounts.  Further, a review of the USS Ranger's ship history notes that it was a large aircraft carrier, and thus unable to move into the brown waters (close to land).  To the extent that the Veteran alleges he was exposed to herbicides via direct contact with aircraft distributing Agent Orange, the Board notes that JSRRC found no evidence to verify such allegation.  As there is no evidence to corroborate the Veteran's accounts, his accounts are deemed self-serving and not credible and therefore, cannot by themselves establish that he served in the inland waterways (or on land) of Vietnam.

In sum, as there is no showing of a direct nexus between the Veteran's heart disability and/or diabetes mellitus and his service; as there is no evidence supporting application of chronic disease presumptive provisions; and because the Veteran is not shown to be entitled to the application of the presumptive provisions afforded under 38 U.S.C.A. § 1116, the preponderance of the evidence is against the claims of service connection for a heart disability and for diabetes mellitus, and they must be denied.

Emphysema, Sleep Apnea, & Vertigo

The Veteran claims that he has emphysema, vertigo, and sleep apnea due to service.

The Veteran's STRs are silent for complaints, treatment, or diagnoses of emphysema, vertigo, and sleep apnea, to include on February 1971 examination and June 1971 separation examination.  On June 1971 report of medical history, the Veteran denied dizziness or fainting spells, shortness of breath, and frequent trouble sleeping.

In October 2004, the assessment was vertigo.  An October 2005 sleep study noted an impression of severe obstructive sleep apnea syndrome.  In October 2006, an assessment of vertigo was noted.  In April 2007, the Veteran presented to the doctor complaining of vertigo "at times."  Vertigo was diagnosed.  

On September 2009 VA general medical examination, the examiner noted a diagnosis of sleep apnea with onset in 2000 after military service and a diagnosis of emphysema with onset after military service.

A December 2010 record noted that the Veteran has a primary medical history of emphysema.  In December 2010, the Veteran reported that he smoked a pack of cigarettes per day on and off for 15 years and then he quit for 4 years, but started smoking again 4 months ago.  In January 2011, the impression was shortness of breath, tobacco abuse, and obstructive sleep apnea with pulmonary hypertension and morbid obesity.  In March 2011, the conclusion was "moderate OSA."  Another January 2011 record noted that the Veteran indicated he smoked a pack or a half of a pack of tobacco a day (or "maybe a little more sometimes") and that he quit in 2003 due to cardiac problems, diabetes, and emphysema.  A September 2011 record noted that the Veteran's vertigo had resolved.  

On September 2011 VA general medical examination, the examiner diagnosed chronic restrictive lung disease and obstructive sleep apnea.  An October 2011 record notes a primary medical history to include obstructive sleep apnea, chronic obstructive pulmonary disease (COPD), and vertigo.  In November 2011, the Veteran reported that if he turns his head suddenly, he feels lightheaded.  An April 2012 record noted that the Veteran was using a CPAP machine for his obstructive sleep apnea.  An April 2012 respiratory therapy consultation noted a diagnosis of COPD and obstructive sleep apnea.  A July 2012 cardiology note indicates that the Veteran has significant COPD/emphysema, and that he continues to smoke.  In December 2012, the Veteran reported a history of vertigo and stated he does experience dizziness on occasion.  In August 2013, the assessment was obstructive sleep apnea, severe congestive heart failure, COPD on RTC oxygen, and continuous tobacco abuse.

It is not in dispute that the Veteran now has (or during the pendency of this claim has had) emphysema, obstructive sleep apnea, and vertigo.  However, such were not manifested in service.  His STRs are silent for any complaints, treatment, or diagnoses related to such.  To the extent that the Veteran alleges that such disabilities had their onset in service, his allegations are contradicted by the contemporaneous medical records (i.e., STRs).  Further, his allegations contradict the findings of the September 2009 VA medical examiner, who notes diagnoses of sleep apnea and emphysema with onset after military service.  These findings were made after a review of the record, including the Veteran's medical history, and an examination of the Veteran.  The examiner's findings are thus more probative than the Veteran's bare, unsupported allegations.  Hence, service connection for such disabilities on the basis that they became manifest in service and have persisted is not warranted.

What remains for consideration is whether or not the Veteran's emphysema, sleep apnea, and/or vertigo may somehow otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not emphysema, sleep apnea, and vertigo (current disabilities) may be related to service that ended more than 40 years earlier is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that such are related to service.  Consequently, his opinion in these matters is not competent evidence.  

There is no competent evidence that shows or suggests that the Veteran's emphysema, sleep apnea, or vertigo may be related to his service.  Without any competent evidence of a nexus between these disabilities and his service, the preponderance of the evidence is against his claims of service connection for emphysema, sleep apnea, and vertigo.  Therefore, the appeal in these matters must be denied.



ORDER

The appeal to reopen a claim of service connection for a heart disability is granted.

The appeals seeking service connection for a heart disability, type 2 diabetes mellitus, emphysema, sleep apnea, and vertigo are denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


